     Case 2:19-cv-06572 Document 1 Filed 07/30/19 Page 1 of 19 Page ID #:1



 1    SHAWN G. HANSEN (SBN 197033)
      shansen@nixonpeabody.com
 2    SETH D. LEVY (SBN 217638)
      slevy@nixonpeabody.com
 3    STACI JENNIFER RIORDAN (SBN 232659)
      sriordan@nixonpeabody.com
 4    VINCENT K. YIP (SBN 170665)
      vyip@nixonpeabody.com
 5    PETER J. WIED (SBN 198475)
      pwied@nixonpeabody.com
 6    NIXON PEABODY LLP
      300 South Grand Avenue, Suite 4100
 7    Los Angeles, CA 90071-3151
      Telephone: (213) 629-6000
 8    Facsimile: (213) 629-6001
 9    MATTHEW A. RICHARDS (SBN 233166)
      mrichards@nixonpeabody.com
10    TRACY STEINDEL ICKES (SBN 317380)
      tickes@nixonpeabody.com
11    NIXON PEABODY LLP
      One Embarcadero Center, Suite 3200
12    San Francisco, CA 94111-3739
      Telephone: (415) 984-8200
13    Facsimile: (415) 984-8300
14    Attorneys for Plaintiff
      THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
15
16                         UNITED STATES DISTRICT COURT
17                       CENTRAL DISTRICT OF CALIFORNIA
18
19     THE REGENTS OF THE                      Case No. 2:19-cv-6571
       UNIVERSITY OF CALIFORNIA,
20
                   Plaintiff,                  COMPLAINT FOR
21                                             PATENT INFRINGEMENT
             vs.
22
       AMAZON.COM, INC. and                    DEMAND FOR JURY TRIAL
23     AMAZON.COM SERVICES, INC.,
24                 Defendants.
25
26
27
28


                                     COMPLAINT
     Case 2:19-cv-06572 Document 1 Filed 07/30/19 Page 2 of 19 Page ID #:2



 1          Plaintiff The Regents of the University of California (“The Regents”) alleges
 2    as follows for its Complaint against Defendants Amazon.com, Inc. and
 3    Amazon.com Services, Inc. (collectively, the “Defendants”):
 4                                    INTRODUCTION
 5          1.    This is an action for patent infringement arising under 35 U.S.C. § 1 et
 6    seq. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
 7    1338(a).
 8          2.    This case is about protecting the reinvention of the light bulb by a
 9    Nobel laureate-led team at the University of California, Santa Barbara
10    (“UC Santa Barbara”), the theft of that technology by unlicensed foreign
11    manufacturers, and the Defendants’ trafficking in infringing imports without proper
12    compensation to The Regents.
13          3.    Specifically, at issue is the Defendants’ infringement of The Regents’
14    United States Patents 7,781,789 (“’789 patent”), 9,240,529 (“’529 patent”),
15    9,859,464 (“’464 patent”), and 10,217,916 (“’916 patent”) (collectively, the
16    “Asserted Patents”), which are fundamental to a new generation of light bulbs
17    commonly referred to as “filament” LED light bulbs (illustrated below).
18
19
20
21
22
23
24
25
26
27
28           Filament LED Light Bulb                          Filament LED
                                              -1-
                                        COMPLAINT
     Case 2:19-cv-06572 Document 1 Filed 07/30/19 Page 3 of 19 Page ID #:3



 1          4.      The Regents brings this Complaint to spearhead a broader, national
 2    response to the existential threat to university technology transfer that is posed by
 3    the widespread disregard for university patent rights that is prevalent today.
 4          5.      Universities and research institutions across the country have
 5    established technology transfer offices to identify, protect, and license the
 6    intellectual property developed by their faculty, students, and other researchers.
 7    These offices sit at the interface between academia and the private sector. They
 8    leverage an interdisciplinary collection of skills to transform the fruits of a
 9    university’s research into commercial products and services by establishing and
10    nurturing relationships between the university, where the research is conducted, and
11    entities in the private sector, which manufacture and sell products embodying the
12    university’s research. While as much an art as it is a science, the success of any
13    technology transfer program is predicated on the private sector respecting the
14    university’s intellectual property rights.
15          6.      However, overseas manufacturers routinely take unfair advantage of
16    academic openness. They exploit university intellectual property abroad with
17    impunity and then traffic infringing goods into the U.S. market through what are
18    often complex supply chains. By flooding the domestic market with unauthorized
19    products, they cripple the ability of technology transfer programs to effectively
20    license universities’ intellectual property. This undermines the universities’ rightful
21    opportunity to share in the revenue generated through commercialization of their
22    intellectual property – revenue that would support further research, education, and
23    development of cutting-edge technologies and new scientific insights that benefit
24    the public.
25          7.      This case is a classic example of that very scenario. The Regents has
26    expended and continues to expend significant resources to engineer, research,
27    develop, and license the inventions that are the subject of this case, only to see
28    those inventions stolen by unlicensed foreign manufacturers, imported into the
                                              -2-
                                          COMPLAINT
     Case 2:19-cv-06572 Document 1 Filed 07/30/19 Page 4 of 19 Page ID #:4



 1    U.S., and sold to an unwitting domestic consuming public by retailers that have the
 2    power to require their supply chains to respect The Regents’ intellectual property
 3    but have not done so.
 4          8.     Filament LED light bulbs may include a variety of filament LED
 5    configurations while still infringing the Asserted Patents, such as, without
 6    limitation, different shapes of filaments (e.g., spiral instead of linear), different
 7    numbers of filaments, and different lengths of filaments. All such configurations are
 8    included in the term “filament LED” as used in this Complaint.
 9          9.     The Regents has obtained and analyzed samples of filament LED light
10    bulbs across a variety of retailers and brands, including but not limited to the
11    Defendants and their AmazonBasics branded products. All filament LED light
12    bulbs The Regents has analyzed to date infringe at least one claim of the Asserted
13    Patents. Accordingly, The Regents is informed and believes that filament LEDs
14    have been commoditized by mass unlicensed manufacture and that substantially all
15    filament LED light bulbs from unlicensed sources infringe at least one claim of the
16    Asserted Patents.
17          10.    The Regents brings this Complaint seeking just compensation for the
18    use of the inventions claimed in the Asserted Patents consistent with The Regents’
19    duty to serve as trustee for the people of the State of California and as steward of
20    the University of California in fulfillment of its educational, research, and public
21    service missions in the best interests of the people of the State of California.
22                 BACKGROUND OF FILAMENT LED LIGHT BULBS
23          11.    The invention of the incandescent light bulb more than a century ago
24    so profoundly changed the world that the light bulb became the very icon of
25    invention. Reflecting Thomas Edison’s enduring fame for inventing the light bulb,
26    many products on the market today that infringe the Asserted Patents are called
27
28    Asterisks indicate allegations made upon information and belief.
                                             -3-
                                           COMPLAINT
     Case 2:19-cv-06572 Document 1 Filed 07/30/19 Page 5 of 19 Page ID #:5



 1    “Edison” or “vintage” LED light bulbs because they resemble Edison’s iconic light
 2    bulbs with glowing filaments visible inside glass bulbs.
 3          12.    The patented filament LED technology invented at UC Santa Barbara
 4    enables light bulbs that replace traditional incandescent light bulbs and, in contrast,
 5    use a tiny fraction of the energy, don’t get hot, break less easily, and last up to ten
 6    or twenty years. Further, unlike compact fluorescent light bulb substitutes for
 7    incandescent light bulbs, the patented filament LED technology does not contain
 8    the toxic material mercury.*
 9          13.    Over the life of a filament LED light bulb, the inventions of the
10    Asserted Patents yield savings in energy and replacement costs, relative to
11    comparable incandescent light bulbs, that far exceed the cost of the filament LED
12    light bulb itself. For example, the Defendants’ web page for the infringing
13    AmazonBasics 60 Watt 15,000 Hours Dimmable 800 Lumens LED CEC Clear
14    Light Bulb touts energy savings up to $84.98 over the 13-year life of the product
15    compared with its incandescent equivalent—in a product the Defendants sell for
16    $18.24 per 6-pack as reflected below and in Exhibit A, discussed below.
17
18
19
20
21
22
23
24
25
26
27
28
                                                -4-
                                          COMPLAINT
     Case 2:19-cv-06572 Document 1 Filed 07/30/19 Page 6 of 19 Page ID #:6



 1    See: https://www.amazon.com/AmazonBasics-Equivalent-Dimmable-Compliant-6-
 2    Pack/dp/B07JLZKQB5 (visited on July 2, 2019).
 3          14.    Moreover, compared with other LED light bulb designs, filament LED
 4    light bulbs are more energy efficient and aesthetically pleasing due to the
 5    advantages conferred by the inventions of the Asserted Patents.*
 6          15.    The United States retail market has demonstrated tremendous
 7    customer demand for the aesthetic, economic, and environmental benefits conferred
 8    by the inventions of the Asserted Patents: while filament LED light bulbs only
 9    became widely available in the United States in about 2014 or 2015, sales of
10    filament LED light bulbs are expected to exceed $1,000,000,000 in the United
11    States in 2019.*
12          16.    Unfortunately, the filament LED light bulb industry has stolen The
13    Regents’ patented technology with utter disregard for The Regents’ patent rights.
14    Substantially all of the infringing filament LED light bulbs The Regents has found
15    on the retail market in the United States reflect China as the country of origin.
16          17.    For that reason, among others, The Regents seeks relief in this case for
17    retail sales of infringing filament LED light bulbs in the United States, where
18    consumers pay a premium over comparable incandescent light bulbs because of the
19    benefits of the inventions claimed in the Asserted Patents. As a major retailer in the
20    United States, the Defendants have the means and responsibility to ensure the
21    compliance of their supply chain with applicable laws. However, the Defendants
22    have not upheld that responsibility with respect to filament LED light bulbs and
23    instead have provided an illegal outlet for infringing products from unlicensed
24    foreign sources, depriving The Regents of compensation to which it is lawfully
25    entitled for the use of the inventions claimed in the Asserted Patents.
26                                          PARTIES
27          18.    The Regents is a California constitutional corporation with a principal
28    place of business in Oakland, California, and is the owner of all substantial rights in
                                              -5-
                                         COMPLAINT
     Case 2:19-cv-06572 Document 1 Filed 07/30/19 Page 7 of 19 Page ID #:7



 1    the Asserted Patents. The Regents is charged with the duty of administering the
 2    University of California as a public trust, pursuant to Article IX Section 9 of the
 3    California Constitution. UC Santa Barbara is an internationally recognized
 4    pioneering research institution located in the Central District of California and is
 5    one of the ten campuses that make up the University of California System. All
 6    University of California actions are done in The Regents’ name, including owning
 7    property such as patents and other intellectual property and entering into contracts.
 8          19.     Amazon.com, Inc. is a Delaware corporation with corporate
 9    headquarters in Seattle, Washington, and with numerous physical facilities and
10    extensive operations in California, including in the Central District of California.
11    According to the Amazon blog post at https://www.aboutamazon.com/investing-in-
12    the-u-s (visited on July 2, 2019), Amazon’s main investments in California include:
13        231 Fulfillment and Sortation Centers in Tracy, Newark, San Bernardino,
14          Moreno Valley, Redlands, Fresno, Brisbane, Buena Park, Eastvale, Rialto,
15          Riverside, Sacramento, Stockton, Vacaville, and Vernon
16        9 Prime Now Hubs in San Diego, San Francisco, San Jose, Berkeley,
17          Sacramento, Los Angeles -- Redondo Beach, Santa Monica, Irvine, and
18          Silver Lake
19        3 Tech Hubs in the Bay Area and Los Angeles
20        Campus Pick-Up locations in Long Beach, Davis, San Diego, Los Angeles,
21          Goleta, Irvine, and Berkeley
22        6 Amazon Books stores in Walnut Creek, San Jose, Los Angeles, and San
23          Diego
24        1 Amazon 4-Star store location
25        18 Amazon Pop-Up store locations
26        10 Pick-up points
27        2 Amazon Go store locations
28        13 Solar energy systems
                                               -6-
                                         COMPLAINT
     Case 2:19-cv-06572 Document 1 Filed 07/30/19 Page 8 of 19 Page ID #:8



 1        88 Whole Foods Market store locations
 2        4 Amazon Air hubs
 3    Amazon.com, Inc. may be served through its registered agent for service of process
 4    at Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware
 5    19808.
 6          20.    Amazon.com Services, Inc. is a Delaware corporation with numerous
 7    physical fulfillment and sortation centers in California, including in the Central
 8    District of California. Amazon.com Services, Inc. is a wholly owned subsidiary of
 9    Amazon.com, Inc. As such, the accounts of Amazon.com Services, Inc. are
10    included in the consolidated financial statements for Amazon.com, Inc., according
11    to Amazon.com, Inc.’s Form 10-K Annual Report for the fiscal year ended
12    December 31, 2018. Amazon.com Services, Inc. is registered to do business in
13    California and has appointed as its registered agent for service of process
14    Corporation Service Company, which does business in California as CSC –
15    Lawyers Incorporating Service, at 2710 Gateway Oaks Drive, Suite 150N,
16    Sacramento, California 95833.
17          21.    Amazon.com, Inc. and Amazon Services, Inc. are each individually
18    liable and are jointly and severally liable for infringement of the Asserted Patents.
19    Under theories of alter ego, single business enterprise liability, and agency, the
20    conduct of each can be attributed to and considered the conduct of the others for
21    purposes of infringement of the Asserted Patents. Amazon.com, Inc. and Amazon
22    Services, Inc. have in the past and continue to hold themselves out as a single entity
23    – “Amazon” – acting in concert, with knowledge of each other’s actions and control
24    over each other.
25                              JURISDICTION AND VENUE
26          22.    As alleged in Paragraph 1 pursuant to Central District of California
27    L.R. 8-1, this Court has original and exclusive subject matter jurisdiction pursuant
28    to 28 U.S.C. §§ 1331 and 1338(a).
                                               -7-
                                         COMPLAINT
     Case 2:19-cv-06572 Document 1 Filed 07/30/19 Page 9 of 19 Page ID #:9



 1          23.    This Court has personal jurisdiction over the Defendants because their
 2    contacts with the Central District of California are significant and pervasive and
 3    directly give rise to part of this dispute. The Defendants have numerous regular and
 4    established office, retail, and fulfillment facilities located throughout the Central
 5    District of California.
 6          24.    Venue is proper in the Central District of California under 28 U.S.C. §
 7    1400(b) because the Defendants have engaged in infringement of the Asserted
 8    Patents, and have numerous regular and established office, retail, and fulfillment
 9    locations, throughout the Central District of California. For example, attached as
10    Exhibit A is a copy of receipts for infringing first party sales by the Defendants in
11    the Central District of California. The infringing products listed on Exhibit A were
12    fulfilled via regular and established places of business of the Defendants, i.e.,
13    fulfillment and distribution facilities, located in the Central District of California,
14    including in Rosemead and San Bernardino.*
15             UC SANTA BARBARA’S WORLD CLASS LED RESEARCH
16          25.    UC Santa Barbara proudly counts among its current and late faculty
17    six Nobel Laureates, one Fields Medal recipient, twenty-nine members of the
18    National Academy of Sciences, twenty-seven members of the National Academy of
19    Engineering, and thirty-one members of the Academy of Arts and Sciences.
20    UC Santa Barbara receives over $180,000,000 per year to support its research
21    efforts from both public and private sources.
22          26.    UC Santa Barbara also is the home of a world-renowned Materials
23    Department that is dedicated to solving tomorrow’s problems in electronic and
24    photonic materials, inorganic materials, macromolecular and biomolecular
25    materials, and structural materials. UC Santa Barbara’s Materials Department has
26    consistently ranked in the top two in the nation in various studies, including by the
27    National Research Council and U.S. News & World Report. In addition, according
28    to Thomson Reuters, Materials research at UC Santa Barbara ranks second in the
                                            -8-
                                          COMPLAINT
     Case 2:19-cv-06572 Document 1 Filed 07/30/19 Page 10 of 19 Page ID #:10



 1     world in terms of citation impact—a method for comparing the quality of research.
 2     The citing of a scholar’s research (as represented by a published scientific paper) in
 3     another researcher’s published work is viewed as a strong indication of the
 4     importance of the original work and the influence it might have.
 5            27.    UC Santa Barbara’s Materials Department has nine separate affiliated
 6     research centers, including the California NanoSystems Institute, the Center for
 7     Multifunctional Materials and Structures, the Center for Stem Cell Biology and
 8     Engineering, the Dow Materials Institute, the Institute for Collaborative
 9     Biotechnologies, the Institute for Energy Efficiency, the Materials Research
10     Laboratory, the Mitsubishi Chemical Center for Advanced Materials, and the Solid
11     State Lighting and Energy Electronics Center (“SSLEEC”).
12            28.    SSLEEC is the home of nearly two decades of visionary research into
13     solid state lighting and power switching. Recognizing the need for energy-efficient
14     lighting technologies, The Regents, along with industry partners, has funded
15     groundbreaking research at SSLEEC and its predecessor entities that have led to
16     more energy-efficient solutions for lighting, cell phones, computers, appliances,
17     automobiles, industrial equipment, and power distribution systems. SSLEEC
18     research helps solve some of the world’s most critical problems by meaningfully
19     reducing energy consumption and waste associated with light bulbs and other
20     necessities of daily life.
21            29.    SSLEEC consists of approximately a dozen faculty members, thirty
22     graduate students, and twenty staff, including internationally recognized researchers
23     and visiting scholars. The faculty and staff of SSLEEC and its predecessors have
24     published thousands of peer-reviewed publications and have amassed a portfolio of
25     over 250 issued patents. Since its inception, SSLEEC has conferred approximately
26     100 Ph.D. degrees.
27            30.    Professor Shuji Nakamura is a tenured professor at UC Santa Barbara,
28     a co-Director of SSLEEC, and an inventor of each of the Asserted Patents. In 2014,
                                             -9-
                                          COMPLAINT
     Case 2:19-cv-06572 Document 1 Filed 07/30/19 Page 11 of 19 Page ID #:11



 1     Professor Nakamura was honored as the co-recipient of the Nobel Prize in Physics.
 2     He began researching high-efficiency blue LEDs (which are necessary to create
 3     white light with LEDs) in the late 1980’s, and his former employer began selling
 4     white LEDs enabled by his invention in the mid-1990’s. In addition to the 2014
 5     Nobel Prize in Physics, Professor Nakamura has received numerous other awards
 6     for his work in the field of LED lighting, including the Nishina Memorial Award
 7     (1996), the Materials Research Society Medal Award (1997), the Institute of
 8     Electrical and Electronics Engineers Jack A. Morton Award (1998), the British
 9     Rank Prize (1998), the Benjamin Franklin Medal Award (2002), the Millennium
10     Technology Prize (2006), the Czochralski Award (2007), the Prince of Asturias
11     Award for Technical Scientific Research (2008), The Harvey Award (2009), and
12     the Technology & Engineering Emmy Award (2012) awarded by The National
13     Academy of Television Arts & Sciences (NATAS). He was elected as a fellow of
14     the U.S. National Academy of Engineering in 2003. He received the 2014 Order of
15     Culture Award in Japan and was inducted into the National Inventors Hall of Fame
16     in 2015. That same year, Professor Nakamura received the Charles Stark Draper
17     Prize for Engineering and the Global Energy Prize in Russia. In July 2016, he was
18     elected to Academia Sinica, Taiwan’s preeminent research institution. Professor
19     Nakamura has been a professor at UC Santa Barbara since 2000 and is an inventor
20     of more than 200 United States patents in addition to over 175 Japanese patents. He
21     has published over 550 papers in his field.
22           31.    Professor Steven DenBaars is a tenured professor at UC Santa Barbara,
23     a co-Director of SSLEEC, and an inventor of each of the Asserted Patents.
24     Professor DenBaars is The Mitsubishi Chemical Professor in Solid State Lighting
25     & Display at UC Santa Barbara. Prior to UC Santa Barbara, he was an engineer at
26     Hewlett-Packard Optoelectronics, where he contributed to the growth and
27     fabrication of visible LEDs, focusing specifically on high brightness red LEDs. He
28     joined UC Santa Barbara in 1991 and helped pioneer the field of solid-state
                                            - 10 -
                                         COMPLAINT
     Case 2:19-cv-06572 Document 1 Filed 07/30/19 Page 12 of 19 Page ID #:12



 1     lighting, including the first United States university demonstration of a Blue
 2     Gallium Nitride laser diode. Professor DenBaars is the recipient of the National
 3     Scientist Foundation Young Investigator Award (1994), the Institute of Electrical
 4     and Electronics Engineering Fellow Award (2005) and the IEEE Aron Kressel
 5     Award (2010). Professor DenBaars is a fellow of the National Academy of
 6     Engineering (NAE) and the National Academy of Inventors (NAI). He has
 7     published over 800 papers and is an inventor of over 175 patents.
 8             32.   Professor James Speck co-founded SSLEEC with Professors Shuji
 9     Nakamura and Steven DenBaars and is an inventor of one of the Asserted Patents.
10     Professor Speck has been a member of the UC Santa Barbara faculty since 1990.
11     He holds the Seoul Semiconductor Chair in Solid State Lighting at UC Santa
12     Barbara. Professor Speck is a member of the Materials Research Society, the
13     American Physical Society, and the Microscopy Society of America. Professor
14     Speck received the Quantum Device Award from the International Symposium on
15     Compound Semiconductors in 2007, was named an inaugural Materials Research
16     Society Fellow in 2008, and received the Japanese Journal of Applied Physics Best
17     Paper Award in 2008. In 2009, he became an American Physical Society Fellow. In
18     2010, he received the IEEE Photonics Society Aron Kressel Award for his work on
19     nonpolar and semipolar Gallium Nitride-based materials and devices. Professor
20     Speck has authored over 600 papers and is an inventor of over 100 patents.
21             33.   Research at SSLEEC and its predecessor entities has resulted in major
22     technological breakthroughs in the field of solid state lighting. This research has
23     also led to numerous successful startup companies that have created hundreds of
24     jobs.
25             34.   For example, in 2007, researchers at SSLEEC’s predecessor fabricated
26     a gallium nitride-based LED with the highest efficiency and output power ever
27     reported at the time. They achieved this feat by developing an LED based on non-
28     polar gallium nitride, which has a crystal structure arranged in the m-plane, rather
                                               - 11 -
                                          COMPLAINT
     Case 2:19-cv-06572 Document 1 Filed 07/30/19 Page 13 of 19 Page ID #:13



 1     than the conventional c-plane gallium nitride LEDs known at the time. These non-
 2     polar gallium nitride LEDs were more efficient and able to handle higher currents
 3     than anything available at the time.
 4              35.   As another example, in 2012, researchers at SSLEEC’s predecessor
 5     achieved the world’s first violet non-polar vertical-cavity surface-emitting laser
 6     (“VCSEL”), which was based on m-plane gallium nitride semiconductors. These
 7     VCSELs were able to operate at room temperature and provide high optical gain,
 8     which increases optical efficiency. This breakthrough also could result in greatly
 9     reduced manufacturing costs, to be used in a variety of applications including
10     lighting, displays, sensors, and any technology that requires energy efficiency and a
11     small form-factor.
12              36.   Additionally, in 2013, SSLEEC researchers, including Professor
13     DenBaars, developed guidelines to make it possible to optimize phosphors—a key
14     component in white LED lighting—allowing for brighter, more efficient lights.
15     This breakthrough put high-efficiency, high-brightness, solid-state lighting on a fast
16     track.
17              37.   The filament LED technology covered by the Asserted Patents is
18     another example of the results of SSLEEC’s groundbreaking research. The Asserted
19     Patents cover some of the important innovations of Professors Nakamura,
20     DenBaars, and Speck, including those that use transparent LED structures and
21     packaging to enable filament LED light bulbs.
22                                    ASSERTED PATENTS
23              38.   On August 24, 2010, the United States Patent and Trademark Office
24     duly and properly issued the ’789 patent, which is entitled “Transparent Mirrorless
25     Light Emitting Diode”. The Regents owns by assignment all rights, title, and
26     interest in the ’789 patent. A true and correct copy of the ’789 patent is attached as
27     Exhibit B to this Complaint.
28
                                                - 12 -
                                          COMPLAINT
     Case 2:19-cv-06572 Document 1 Filed 07/30/19 Page 14 of 19 Page ID #:14



 1           39.    On January 19, 2016, the United States Patent and Trademark Office
 2     duly and properly issued the ’529 patent, which is entitled “Textured Phosphor
 3     Conversion Layer Light Emitting Diode”. The Regents owns by assignment all
 4     rights, title, and interest in the ’529 patent. A true and correct copy of the ’529
 5     patent is attached as Exhibit C to this Complaint.
 6           40.    On January 2, 2018, the United States Patent and Trademark Office
 7     duly and properly issued the ’464 patent, which is entitled “Light Emitting Diode
 8     With Light Extracted From Front And Back Sides Of A Lead Frame”. The Regents
 9     owns by assignment all rights, title, and interest in the ’464 patent. A true and
10     correct copy of the ’464 patent is attached as Exhibit D to this Complaint.
11           41.    On February 26, 2019, the United States Patent and Trademark Office
12     duly and properly issued the ’916 patent, which is entitled “Transparent Light
13     Emitting Diodes”. The Regents owns by assignment all rights, title, and interest in
14     the ’916 patent. A true and correct copy of the ’916 patent is attached as Exhibit E
15     to this Complaint.
16                                   ACCUSED PRODUCTS
17           42.    Each product listed below, which are reflected on the receipts attached
18     as Exhibit A, and every other product that includes a filament LED component not
19     more than colorably different from the filament LED components in the products
20     listed below (collectively, the “Accused Products”), meets each and every
21     limitation of at least one claim of each of the Asserted Patents, literally or by
22     equivalents:*
23         AmazonBasics 60W Equivalent, Clear, Soft White, Dimmable, CEC
24           Compliant, A19 LED Light Bulb, 6-Pack,
25         AmazonBasics 60W Equivalent, Clear, Daylight, Dimmable, CEC
26           Compliant, A19 LED Light Bulb, 6-Pack,
27         AmazonBasics 60W Equivalent, Clear, Soft White, Dimmable, CEC
28           Compliant, B11 (E12 Candelabra Base) LED Light Bulb, 3-Pack,
                                           - 13 -
                                           COMPLAINT
     Case 2:19-cv-06572 Document 1 Filed 07/30/19 Page 15 of 19 Page ID #:15



 1         Newhouse Lighting S14LED3 Outdoor Weatherproof Shatterproof 1W
 2           Curved S14 LED Filament Replacement String Light Bulbs Standard Base,
 3           Mimics Original Incandescent, 3 Pack, Black, 3 Piece,
 4         Westinghouse Lighting 3518300 LED Bulb, Single Pack,
 5         Satco S9582 LED Filament Warm White,
 6         Asencia FG-03681 40 Watt Equivalent G25 Globe Clear All Glass Vintage
 7           Filament Dimmable LED Light Bulb, Soft White, 6-Pack,
 8         Asencia FG-03682 60 Watt Equivalent G25 Globe Clear All Glass Vintage
 9           Filament Dimmable LED Light Bulb, Soft White, 6-Pack,
10         Asencia FG-03666 40 Watt Equivalent Al 9 Clear All Glass Vintage
11           Filament Dimmable LED Light Bulb, Soft White, 6-Pack, and
12         Philips LED Indoor/Outdoor Al 9 Clear Glass Dimmable Filament Light
13           Bulb with Warm Glow Effect: 800-Lumen, 2700-2200 Kelvin, 8.5-Watt (60-
14           Watt Equivalent), E26 Medium Base, Soft White, 6-Pack.
15           43.    The Regents needs discovery from the Defendants to identify all of the
16     Accused Products that the Defendants have used, offered to sell, sold, or imported
17     into the United States and for which The Regents will seek relief in this case.
18           44.    Each of the Accused Products listed above is labeled on the product or
19     packaging “Made in China” or “Assembled in China”.
20                  CLAIM I: INFRINGEMENT OF THE ’789 PATENT
21           45.    The Regents repeats and realleges the allegations of the foregoing
22     Paragraphs 1 through 44 as if fully set forth herein.
23           46.    The Defendants have infringed at least one claim of the ’789 patent
24     under 35 U.S.C. §§ 271(a) and/or 271(g), literally and/or under the doctrine of
25     equivalents, in connection with using, offering to sell, selling, and/or importing into
26     the United States the Accused Products.
27           47.    Attached as Exhibit F is a claim chart demonstrating infringement of
28     representative claims of the ’789 patent by a representative Accused Product sold
                                               - 14 -
                                          COMPLAINT
     Case 2:19-cv-06572 Document 1 Filed 07/30/19 Page 16 of 19 Page ID #:16



 1     by the Defendants, namely, the AmazonBasics 60W Equivalent, Clear, Soft White,
 2     Dimmable, CEC Compliant, B11 (E12 Candelabra Base) LED Light Bulb.
 3     Exhibit F is for illustrative pleading purposes only and is not intended to limit the
 4     patent claims asserted or the Accused Products at issue in this case. Subject to
 5     receiving discovery from the Defendants regarding all of the Accused Products they
 6     have used, offered to sell, sold, or imported into the United States, The Regents will
 7     disclose its contentions regarding the claims of the ’789 patent that are infringed
 8     and the Accused Products for which The Regents seeks relief.
 9           48.    The Defendants’ infringement of the ’789 patent has caused and will
10     continue to cause The Regents substantial monetary harm, for which The Regents is
11     entitled to receive compensatory damages in an amount to be determined at trial,
12     but in no event less than a reasonable royalty.
13                  CLAIM II: INFRINGEMENT OF THE ’529 PATENT
14           49.    The Regents repeats and realleges the allegations of the foregoing
15     Paragraphs 1 through 48 as if fully set forth herein.
16           50.    The Defendants have infringed at least one claim of the ’529 patent
17     under 35 U.S.C. §§ 271(a) and/or 271(g), literally and/or under the doctrine of
18     equivalents, in connection with using, offering to sell, selling, and/or importing into
19     the United States the Accused Products.
20           51.    Attached as Exhibit G is a claim chart demonstrating infringement of
21     representative claims of the ’529 patent by a representative Accused Product sold
22     by the Defendants, namely, the AmazonBasics 60W Equivalent, Clear, Soft White,
23     Dimmable, CEC Compliant, B11 (E12 Candelabra Base) LED Light Bulb.
24     Exhibit G is for illustrative pleading purposes only and is not intended to limit the
25     patent claims asserted or the Accused Products at issue in this case. Subject to
26     receiving discovery from the Defendants regarding all of the Accused Products they
27     have used, offered to sell, sold, or imported into the United States, The Regents will
28     disclose its contentions regarding the claims of the ’529 patent that are infringed
                                                - 15 -
                                          COMPLAINT
     Case 2:19-cv-06572 Document 1 Filed 07/30/19 Page 17 of 19 Page ID #:17



 1     and the Accused Products for which The Regents seeks relief.
 2           52.    The Defendants’ infringement of the ’529 patent has caused and will
 3     continue to cause The Regents substantial monetary harm, for which The Regents is
 4     entitled to receive compensatory damages in an amount to be determined at trial,
 5     but in no event less than a reasonable royalty.
 6                 CLAIM III: INFRINGEMENT OF THE ’464 PATENT
 7           53.    The Regents repeats and realleges the allegations of the foregoing
 8     Paragraphs 1 through 52 as if fully set forth herein.
 9           54.    The Defendants have infringed at least one claim of the ’464 patent
10     under 35 U.S.C. §§ 271(a) and/or 271(g), literally and/or under the doctrine of
11     equivalents, in connection with using, offering to sell, selling, and/or importing into
12     the United States the Accused Products.
13           55.    Attached as Exhibit H is a claim chart demonstrating infringement of
14     representative claims of the ’464 patent by a representative Accused Product sold
15     by the Defendants, namely, the AmazonBasics 60W Equivalent, Clear, Soft White,
16     Dimmable, CEC Compliant, B11 (E12 Candelabra Base) LED Light Bulb.
17     Exhibit H is for illustrative pleading purposes only and is not intended to limit the
18     patent claims asserted or the Accused Products at issue in this case. Subject to
19     receiving discovery from the Defendants regarding all of the Accused Products they
20     have used, offered to sell, sold, or imported into the United States, The Regents will
21     disclose its contentions regarding the claims of the ’464 patent that are infringed
22     and the Accused Products for which The Regents seeks relief.
23           56.    The Defendants’ infringement of the ’464 patent has caused and will
24     continue to cause The Regents substantial monetary harm, for which The Regents is
25     entitled to receive compensatory damages in an amount to be determined at trial,
26     but in no event less than a reasonable royalty.
27
28
                                               - 16 -
                                          COMPLAINT
     Case 2:19-cv-06572 Document 1 Filed 07/30/19 Page 18 of 19 Page ID #:18



 1                 CLAIM IV: INFRINGEMENT OF THE ’916 PATENT
 2           57.    The Regents repeats and realleges the allegations of the foregoing
 3     Paragraphs 1 through 56 as if fully set forth herein.
 4           58.    The Defendants have infringed at least one claim of the ’916 patent
 5     under 35 U.S.C. §§ 271(a) and/or 271(g), literally and/or under the doctrine of
 6     equivalents, in connection with using, offering to sell, selling, and/or importing into
 7     the United States the Accused Products.
 8           59.    Attached as Exhibit I is a claim chart demonstrating infringement of
 9     representative claims of the ’916 patent by a representative Accused Product sold
10     by the Defendants, namely, the AmazonBasics 60W Equivalent, Clear, Soft White,
11     Dimmable, CEC Compliant, B11 (E12 Candelabra Base) LED Light Bulb. Exhibit I
12     is for illustrative pleading purposes only and is not intended to limit the patent
13     claims asserted or the Accused Products at issue in this case. Subject to receiving
14     discovery from the Defendants regarding all of the Accused Products they have
15     used, offered to sell, sold, or imported into the United States, The Regents will
16     disclose its contentions regarding the claims of the ’916 patent that are infringed
17     and the Accused Products for which The Regents seeks relief.
18           60.    The Defendants’ infringement of the ’916 patent has caused and will
19     continue to cause The Regents substantial monetary harm, for which The Regents is
20     entitled to receive compensatory damages in an amount to be determined at trial,
21     but in no event less than a reasonable royalty.
22                                   PRAYER FOR RELIEF
23           WHEREFORE, The Regents respectfully requests the Court to enter
24     judgment in favor of The Regents and against the Defendants as to all claims
25     asserted herein as follows:
26           A.     Granting a judgment that the Defendants have infringed the Asserted
27     Patents in violation of 35 U.S.C. §§ 271(a) and/or 271(g);
28           B.     Ordering the Defendants to pay to The Regents damages adequate to
                                             - 17 -
                                          COMPLAINT
     Case 2:19-cv-06572 Document 1 Filed 07/30/19 Page 19 of 19 Page ID #:19



 1     compensate for the infringement, but in no event less than a reasonable royalty for
 2     the use made of the patented inventions by the Defendants, together with pre-
 3     judgment and post-judgment interest and costs as fixed by the Court, in accordance
 4     with 35 U.S.C. § 284; and
 5           C.     Granting The Regents such other and further relief as this Court may
 6     deem just and proper.
 7                                      JURY DEMAND
 8           Pursuant to Federal Rule of Civil Procedure 38 and Central District of
 9     California L.R. 38-1, The Regents demands a trial by jury on all issues so triable.
10
11      Dated: July 30, 2019                NIXON PEABODY LLP
12
13                                          By: /s/ Shawn G. Hansen
                                               Shawn G. Hansen
14
                                                Attorneys for Plaintiff
15                                              THE REGENTS OF THE
                                                UNIVERSITY OF CALIFORNIA
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               - 18 -
                                          COMPLAINT
